Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 1 of 9 PageID #: 9277




                             Exhibit A
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 2 of 9 PageID #: 9278

 




 Case No. VENEZUELA-EO13850-2020-366869-1

 Adam M. Smith
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W.
 Washington, D.C. 20036

 Dear Mr. Smith:

 This letter responds to your request, on behalf of Crystallex International Corporation
 (Crystallex), dated April 9, 2020, and subsequent related correspondence, to the Office of
 Foreign Assets Control (OFAC), requesting authorization for all activities necessary and
 ordinarily incident to organizing and conducting a judicial sale of shares in CITGO Petroleum
 Corp.’s (CITGO) indirect parent holding company, PDV Holding, Inc. (PDVH), that are held by
 Petróleos de Venezuela, S.A. (PdVSA).

 Absent a license from OFAC, any sale of the PDVH shares is prohibited pursuant to OFAC’s
 Venezuela-related sanctions authorities, including Executive Order (E.O) 13808 of August 24,
 2017, “Imposing Additional Sanctions with Respect to the Situation in Venezuela” (as amended
 by E.O. 13857 of January 25, 2019, “Taking Additional Steps To Address the National
 Emergency With Respect to Venezuela”); E.O. 13835 of May 21, 2018, “Prohibiting Certain
 Additional Transactions With Respect to Venezuela” (as amended by E.O. 13857); E.O. 13850
 of November 1, 2018, “Blocking Property of Additional Persons Contributing to the Situation in
 Venezuela” (as amended by E.O. 13857); and E.O. 13884 of August 5, 2019, “Blocking Property
 of the Government of Venezuela.”

 OFAC has consulted with the U.S. Department of State regarding this license request, and the
 State Department has considered the request in light of the current situation in Venezuela. As
 explained in the State Department’s foreign policy guidance, denying the license at present and
 continuing the blocking of these shares is particularly important at this time. After careful
 consideration, the State Department has determined that authorizing the sale of the PDVH shares
 at this time would be inconsistent with United States foreign policy interests and therefore
 recommends that the license request be denied without prejudice to reconsideration in the future
 should these foreign policy considerations change. While the State Department advises that the
 situation is particularly sensitive at this time, the State Department has also noted that the
 National Assembly’s mandate ends in January 2022, when the term of the 2015 National
 Assembly, Venezuela’s last democratically elected body, expires following a 12-month
 extension. A request for a specific license for the sale of the PDVH shares is therefore denied
 without prejudice to reconsideration at a later time if the foreign policy considerations change.
 The United States will reassess whether the sale of the PDVH shares is consistent with United
 States foreign policy, as the situation in Venezuela evolves. The United States anticipates doing
 so during the first half of 2022 as warranted by changed circumstances.
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 3 of 9 PageID #: 9279




 In reaching a determination to deny the license for the sale at this time, the United States
 thoroughly reviewed and considered the information and arguments Crystallex provided in
 written submissions to OFAC on April 9, 2020, April 17, 2020, and May 29, 2020. We
 summarize below the primary reasons why Crystallex’s submissions do not alter our view that a
 license for the sale of the PDVH shares should be denied at this time.

     1. Alleged “preferential treatment”

 Crystallex claims that the PdVSA 2020 8.5 Percent bondholders, who have a lien in the shares of
 CITGO’s parent, CITGO Holding, are receiving “preferential treatment.” The bondholders
 claimed to be entitled to seek the sale or purchase of their collateral under the terms of their note,
 and on July 19, 2018, OFAC issued General License (GL) 5 authorizing, with certain exceptions,
 all transactions related to, the provision of financing for, and other dealings in the 2020 8.5
 Percent Bond that would be prohibited by subsection 1(a)(iii) of E.O. 13835. That authorization
 ended on October 24, 2019, when GL 5 was replaced and superseded by another GL that delayed
 the effectiveness of the authorization in GL 5. Subsequent GLs have continued to delay the date
 upon which the action by the bondholders would be authorized,1 and the current GL 5H issued
 on September 10, 2021, further delays that date until January 21, 2022.

 Accordingly, since October 24, 2019, there has been no authorization in effect permitting holders
 of the PdVSA 2020 8.5 Percent Bond to take otherwise prohibited actions with respect to the
 CITGO Holding collateral. And like Crystallex, the bondholders are not authorized to take any
 such actions at this time, consistent with the State Department’s assessment that a forced sale of
 Venezuela’s U.S.-based assets (particularly the CITGO assets) at this time would be inconsistent
 with U.S. foreign policy interests. OFAC therefore disagrees that the bondholders are receiving
 preferential treatment.

 Crystallex points to FAQ 595, which states that OFAC “would have a favorable licensing
 policy” toward any “agreement on proposals to restructure or refinance” payments due to the
 2020 bondholders. This statement, however, refers to a potential negotiated agreement between
 the Government of Venezuela and the bondholders to restructure or refinance the debt.
 Crystallex’s license request here is not for a similar negotiated agreement with the Government
 of Venezuela, but instead for a forced sale—which entails different policy considerations.

     2. Alleged “reliance”

 Crystallex appears to indicate that it had initiated and continued legal actions “in reliance on its
 understanding” that its proposed sale could be engaged in despite OFAC’s Venezuela-related

                                
 1
   Crystallex states in its submission dated April 17, 2020 that one such subsequent GL (GL 5C)
 “exacerbates Crystallex’s situation while highlighting the Company’s unfortunate conclusion
 concerning its unfair treatment” because it does not “allow Crystallex to benefit from the same
 authorizations.” As explained, however, the purpose and effect of GL 5A and the subsequent
 GLs, including GL 5C, is to delay the effectiveness of the authorization in GL 5, with the result
 that neither the bondholders nor Crystallex are authorized to take otherwise prohibited actions at
 this time.

                                                                                                        2
 
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 4 of 9 PageID #: 9280




 sanctions authorities. Specifically, Crystallex appears to indicate that it had derived “comfort
 that the Executive Branch would not stand in the way of” its proposed sale on the basis of “FAQs
 prior to FAQ 809,” “General Licenses,” “[t]he Executive Branch’s public statements,” and the
 fact that as of April 2020, “[t]he Administration ha[d] not sought to be heard before the
 Delaware District Court or the Third Circuit Court of Appeals.” However, OFAC does not agree
 that parties can reasonably rely on an assumption that a discretionary license will necessarily be
 granted for action prohibited by U.S. sanctions, nor even that a license will be continued once
 initially granted. OFAC’s regulations do not require OFAC to issue a license in any
 circumstances, and they make clear that licenses may be “amended, modified, or revoked at any
 time.” 31 CFR §§ 501.801, 501.803. OFAC’s discretionary authority to issue or withhold
 licenses is essential to the U.S. government’s ability to tailor sanctions to evolving foreign policy
 and national security needs. As the Court has noted, “the OFAC licensing process provides the
 [appropriate] mechanism through which the Executive Branch can bring to bear the foreign
 policy and national security interests on which Crystallex’s collection efforts might have an
 impact.” Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, No. 17-MC-151-LPS, 2021
 WL 129803, at *16 (D. Del. Jan. 14, 2021).

 In any event, Crystallex does not clearly specify the particular public statements it claims to have
 relied upon or the particular actions it claims to have taken in reliance on such statements.
 Crystallex appears to indicate that it had relied upon “FAQs prior to FAQ 809”2 and quotes the
 following portion of “the initial iteration of FAQ 595 [describing] the rationale for General
 License 5 [concerning the 2020 bondholders]”:

        Authorizing Bondholders to enforce rights related to the PdVSA 2020 8.5 percent bond
        prevents the Maduro regime from using the E.O. to default on its bond obligations
        without consequence. . . . OFAC issued General License 5, which removed E.O. 13835 as
        an obstacle to holders of the PdVSA 2020 8.5 percent bond gaining access to their
        collateral, and keeps sanctions pressure where it belongs — on the Maduro regime.
        General License 5 continues in effect and remains operative despite OFAC’s designation
        of PdVSA on January 28, 2019.

 This iteration of FAQ 595 had no application to Crystallex. The FAQ simply explained the
 reason at that time for OFAC’s issuance of GL 5, a general license that did not authorize
 Crystallex’s proposed sale. And although Crystallex claims that it had “essentially identical
 rights” as the bondholders, at least part of the reason given in the FAQ — the need to prevent the
 Maduro regime from using the E.O. to default on its bond obligations without consequence —
 applied only to the circumstances of the bondholders at that time. Crystallex thus could not have
 reasonably relied on an FAQ addressing different transactions in a different context from its




                                
 2
  By contrast, Crystallex characterizes FAQ 809 as a “surprising promulgation” that “change[d]
 the rules[] with no notice and toward the hopeful end of a multi-year, expensive litigation effort”
 and “unjustly den[ied] [Crystallex] its rightful property that it acquired through [its litigation]”
 by “[freezing] longstanding judicial proceedings.”

                                                                                                    3
 
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 5 of 9 PageID #: 9281




 own. Nor could Crystallex have reasonably relied on GL 5 itself (or any superseding GL), which
 did not apply to Crystallex.3

 Moreover, while this iteration of FAQ 595 was issued on July 19, 2018, OFAC amended
 FAQ 595 on October 24, 2019, in connection with the issuance of GL 5A. The amended version
 of FAQ 595 no longer contained the language on which Crystallex claims to rely. Accordingly,
 FAQ 595 could not have formed the basis for any reasonable reliance by Crystallex with respect
 to any actions taken prior to July 19, 2018 or after October 24, 2019.

 In addition, any assumptions Crystallex may have made about OFAC’s future licensing decisions
 could not ignore the fact that circumstances relating to the situation in Venezuela began to
 change dramatically in January 2019 when, in the wake of the fraudulent Venezuelan
 presidential elections, Nicolas Maduro attempted to install himself as president for a second
 term. Shortly afterwards, Juan Guaidó was sworn in as Interim President. The United States
 immediately issued public statements officially recognizing Guaidó as the Interim President of
 Venezuela. After Guaidó assumed office, his administration appointed a new ad hoc board of
 directors to govern PdVSA’s overseas assets, and Guaidó’s newly appointed directors then
 reconstituted, directly or indirectly, the boards of directors of PDVH, CITGO, and CITGO
 Holding. As the situation in Venezuela has continued to evolve, U.S. foreign policy has also
 evolved. As explained above, in October 2019, OFAC replaced GL 5 with a new GL delaying
 the effectiveness of the authorization contained in GL 5, which has continued to be delayed in
 subsequent GLs. OFAC also modified FAQ 595, removing the language Crystallex cites. To the
 extent Crystallex continued to rely upon the original version of FAQ 595 and assumed that it
 (and any U.S. foreign policy reflected therein) would remain unchanged, OFAC considers such
 reliance to have been unreasonable.

     3. U.S. court judgments

 Crystallex claims that “denying or delaying a Specific License will render the legitimate judicial
 orders of several federal courts ineffectual.” While we disagree with Crystallex’s
 characterization, we are mindful of the Judicial Branch’s interest in enforcing its judgments, and
 we have carefully weighed that consideration in making our licensing decision. At the same
 time, we have also considered the Executive Branch’s foreign policy and national security
 interests.


                               
 3
  In its submission dated April 9, 2020, Crystallex states that “General License 14 appears to
 have allowed [certain] official activity” and then claims that GL 14 was revoked. However,
 GL 14, which relates to official business of the U.S. government, was incorporated into subpart
 E of the Venezuela Sanctions Regulations, 31 CFR part 591, as 31 CFR § 591.509. Indeed, in its
 submission dated May 29, 2020, Crystallex acknowledges as follows: “In the Application, we
 noted that OFAC, on November 22, 2019, revoked General License 14, which previously
 authorized such dealings. . . . We did not mention in the Application that OFAC on that same
 day added a general license to the Venezuela Sanctions Regulations that appears to cover much
 the same ground as General License 14.” In light of Crystallex’s acknowledgement, we focus
 our discussion in this section on General License 5.

                                                                                                  4
 
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 6 of 9 PageID #: 9282




 On July 16, 2020, the U.S. government filed a Statement of Interest in the Crystallex litigation
 before the U.S. District Court for the District of Delaware, explaining the U.S. government’s
 current foreign policy and national security view. After considering that statement, the Court
 elected to proceed with prefatory steps toward a judicial sale, but the Court made clear that “the
 OFAC licensing process provides the [appropriate] mechanism through which the Executive
 Branch can bring to bear the foreign policy and national security interests on which Crystallex’s
 collection efforts might have an impact.” Crystallex, 2021 WL 129803, at *16. The Court
 further stated that all parties to the litigation “recognize that (under current law and policy) a
 specific license will be required from OFAC before a sale of PdVSA’s shares of PDVH can
 close.” Id. Thus, it appears to us that the Court recognized that the Executive Branch’s foreign
 policy and national security interests, if asserted through the OFAC licensing process, could
 properly necessitate a delay in effectuating court judgments. Accordingly, OFAC has considered
 the foreign policy and national security interests in connection with Crystallex’s license request,
 and OFAC’s denial of a license for the sale reflects those interests at this time.

     4. International comity

 Crystallex states that granting its request for a specific license would be “consistent with
 longstanding U.S. government and OFAC practice of avoiding conflicts of laws and taking into
 consideration the local legal requirements, policy goals, and judicial determinations articulated
 by the courts and governments of friendly nations.” Crystallex also asserts that “OFAC’s
 granting of the requested specific license would be consistent with [a] Canadian court’s direct
 entreaty to the administrative organs of the U.S. government to assist in fully effectuating its
 judgment.” Crystallex further states that not granting its request would result in Crystallex being
 “unable to make its creditors whole” and therefore “in breach of its obligations under Canadian
 law,” which it claims “would be contrary to core rule of law principles in Canada and would
 allow the Government of Venezuela to escape Canadian justice.”

 Crystallex does not specify the provisions of Canadian law that would allegedly be breached by
 Crystallex in the event OFAC denies its license request. What is clear, however, is that
 Crystallex’s proposed sale is prohibited under U.S. law, unless authorized by an OFAC license.
 OFAC further disagrees that denying Crystallex’s request to sell the PDVH shares will
 necessarily have the consequences Crystallex predicts, as the denial is without prejudice to
 reconsideration at a later time if the foreign policy considerations change. As noted above, the
 United States anticipates that it will reassess whether the sale of the PDVH shares as requested
 by Crystallex is consistent with U.S. foreign policy as the situation in Venezuela evolves. The
 foreign policy and national security interests of the United States outweigh the comity concerns
 expressed by Crystallex at this time.

     5. Takings Clause

 In requesting authorization for a specific license to conduct transactions that would be prohibited
 by subsection 1(a)(iii) of E.O. 13835, Crystallex warns that “interfering with Crystallex’s lien
 would risk incurring liability for the U.S. Government.” In particular, Crystallex asserts that its
 “judgment lien is a vested property right protected by the Takings Clause of the U.S.
 Constitution,” and it seems to claim support for this argument by seeking to distinguish its


                                                                                                    5
 
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 7 of 9 PageID #: 9283




 situation (which involves a post-judgment attachment) from the one at issue in Dames & Moore
 v. Regan, 453 U.S. 654 (1981) (which involved a pre-judgment attachment). OFAC notes that,
 “[f]or any Fifth Amendment takings claim, the complaining party must show it owned a distinct
 property interest at the time it was allegedly taken.” Cienega Gardens v. United States, 331 F.3d
 1319, 1328 (Fed. Cir. 2003). Since the prohibition on Crystallex’s proposed activities under
 E.O. 13835 entered into effect on May 21, 2018, almost three months before Crystallex was
 granted its writ of attachment, OFAC does not believe that prohibition could constitute a
 “taking” under the Fifth Amendment. Moreover, OFAC notes that U.S. sanctions actions
 imposing full blocking, a far broader restriction than the limited prohibitions contained in
 E.O. 13835, have not been viewed by courts as “takings” under the Fifth Amendment.4 In
 addition, to the extent Crystallex is asserting that a denial of Crystallex’s license request would
 constitute a violation of the Fifth Amendment’s Takings Clause, OFAC disagrees. Even
 assuming that Crystallex’s writ constitutes property in which Crystallex has a constitutionally
 protected interest under the Fifth Amendment, the mere existence of such an interest would not
 require OFAC to grant a license authorizing prohibited transactions with respect to such
 property. See Paradissiotis v. United States, 304 F. 3d 1271, 1276 (Fed. Cir. 2002) (holding that
 the denial of plaintiff’s request for a license to exercise stock options that were frozen as a result
 of OFAC sanctions was not a compensable taking).

 Accordingly, OFAC does not agree that its denial of Crystallex’s requested license with respect
 to the PDVH shares constitutes a “taking” of property compensable under the Fifth Amendment.

        6. NAFTA and the New York Convention

 Crystallex also claims that “preventing [it] from freely enjoying its property rights,” including by
 “any restrictions placed on[] Crystallex’s writ of attachment,” would violate the United States’
 international obligations and would give rise to claims under the North American Free Trade
 Agreement (NAFTA); that “allowing the PdVSA 2020 8.5 Percent bondholders to continue to
 enforce their rights to the CITGO shares . . . while restricting the ability of Crystallex from doing
 the same” would violate NAFTA; and that granting the authorization requested by Crystallex
 would be “an important and necessary step towards fulfilling” the United States’ obligations
 under the New York Convention on the Recognition and Enforcement of Foreign Arbitral
 Awards.

 The U.S. government assesses Crystallex’s argument relating to potential claims under the
 NAFTA to be relatively weak. Even if Crystallex were to clear certain threshold jurisdictional

                                  
 4
     See, e.g., 767 Third Ave. Assocs. v. United States, 48 F.3d 1575, 1581 (Fed. Cir. 1995) (holding
 that no regulatory taking occurred because plaintiff was “on notice that the government, pursuant
 to its statutory and constitutional authority, could close a foreign government’s offices and freeze
 its assets”); Chang v. United States, 859 F.2d 893, 896 (Fed. Cir. 1988) (“The fact that the
 plaintiffs were frustrated in making the most beneficial use of their services does not lead to the
 unavoidable conclusion that the governmental action rises to the level of a taking.”); Zarmach
 Oil Servs., Inc. v. U.S. Dept. of the Treasury, 750 F. Supp. 2d 150, 159 (D.D.C. 2010) (“It is
 well-established that the blocking of assets pursuant to an executive order is not a taking within
 the meaning of the Fifth Amendment.”).

                                                                                                      6
 
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 8 of 9 PageID #: 9284




 hurdles in asserting NAFTA claims, Crystallex is likely to have difficulty establishing its claims
 on the merits.

 Finally, Crystallex’s argument regarding the New York Convention misconstrues the United
 States’ obligations under that Convention. The United States has fulfilled its obligation to
 recognize and enforce Crystallex’s arbitral award, as evidenced by the fact that the U.S. District
 Court for the District of Columbia issued a judgment confirming the award, which the U.S. Court
 of Appeals for the D.C. Circuit later upheld.

 These arguments therefore do not warrant a different decision on the license request, in light of
 the foreign policy interests of the United States.

     7. Effects on Venezuela

 Crystallex appears to claim that granting its request for a specific license would assist in
 “rebuilding, reestablishing, and supporting the rule of law” in Venezuela. In addition, Crystallex
 asserts that granting its request “would greatly encourage future private sector investment in
 Venezuela.” Crystallex further claims that “the Delaware District Court process could facilitate
 a sale of PDVH assets without stripping Venezuelan influence over the aspects of CITGO that
 are actually relevant to the Venezuelan economy” and presents suggested approaches for selling
 only a portion of PDVH’s assets. Crystallex also argues that, even if CITGO were sold as a
 whole, such a sale “would have significant benefits for the United States and the Venezuelan
 people,” including: (1) “increase[d] third party private sector willingness to do business with
 CITGO”; (2) benefits to CITGO (including its employees, physical assets, creditors, investors,
 retirees, pensions), other parties, and the public, and an increase in the “overall strategic value of
 CITGO to the United States”; and (3) benefits to Venezuela’s recovery. With respect to
 supposed benefits to Venezuela’s recovery, Crystallex claims that “[a] sale of PDVH would
 generate funds for Venezuela.” Crystallex states that denying its request for a specific license
 would “open the door for either unscrupulous investors willing to mortgage Venezuela’s future
 on usurious investments or to competitors of the United States such as China or Russia who are
 already active in Venezuela and are both less interested in protecting international rule of law
 and the people of Venezuela, and are looking to undermine U.S. influence in the Americas” and
 have other deleterious effects.

 Crystallex’s argument that a forced sale of CITGO at this time to satisfy creditors would have
 such benefits for the United States or the Venezuelan people is not persuasive. The United
 States’ current foreign policy regarding the ongoing situation in Venezuela includes, among
 other issues, supporting negotiations with participation from all stakeholders that will lead to
 credible presidential and parliamentary elections with a view towards a comprehensive
 negotiated solution to the Venezuelan crisis. As explained in the State Department’s foreign
 policy guidance, denying the license at present and continuing the blocking of these shares is
 particularly important at this time. The U.S. government believes that such foreign policy
 considerations outweigh any potential countervailing benefits at this time.




                                                                                                      7
 
Case 1:17-mc-00151-LPS Document 346-1 Filed 09/15/21 Page 9 of 9 PageID #: 9285




    8. International debt markets

 Crystallex claims that denying its license request “is likely to have an adverse impact on both the
 international debt markets and the United States standing in those markets.” The U.S.
 government finds this argument unconvincing and, in fact, has already heard from stakeholders
 and potential future investors who are interested in participating in rebuilding efforts. In any
 event, the U.S. foreign policy and national security interests associated with the license denial,
 without prejudice to the right to refile, outweighs any potential adverse impact to international
 debt markets.

                                                ***

 Accordingly, your request for a specific license to effect the sale of the PDVH shares is denied at
 this time. In light of this denial, we are not addressing the other aspects of your request at this
 time, which OFAC will continue to consider under application number VENEZUELA-
 EO13850-2020-366869-2.

 OFAC emphasizes that this determination is made without prejudice to reconsideration of a
 specific license request to sell the PDVH shares at a later time if the foreign policy
 considerations change. Negotiations between the unified democratic opposition led by Interim
 President Guaidó and the Maduro regime regarding the future of Venezuela are currently
 ongoing, and the National Assembly’s mandate ends in January 2022. The United States will
 reassess whether the sale of the PDVH shares is consistent with United States foreign policy, as
 the situation in Venezuela evolves. The United States anticipates doing so during the first half of
 2022 as warranted by changed circumstances.

 If you have any questions about the sanctions programs administered by OFAC, you may refer to
 the OFAC website at www.treasury.gov/ofac or call our office at (202) 622-2480.


                                                      Sincerely,
                                                      Andrea Digitally    signed by
                                                                 Andrea M. Gacki

                                                      M. Gacki Date:
                                                      _________________
                                                                       2021.09.10
                                                                 13:00:08 -04'00'    6HSWHPEHU
                                                                                    _______________
                                                      Andrea Gacki                     Date
                                                      Director
                                                      Office of Foreign Assets Control




                                                                                                   8
